United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 14, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 02-20859
                          Summary Calendar



                           SAEED RASHED,

                                             Petitioner-Appellant,

                               versus

     HIPOLITO M. ACOSTA, Acting District Director Immigration
  and Naturalization INS; JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                             Respondents-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-02-CV-749
                      --------------------

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Saeed Rashed appeals the district court’s summary-judgment

dismissal of his petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241.   Rashed’s petition sought a stay of deportation

and judicial review of:     his 1993 deportation order; the 1992

revocation of his legalization as a temporary resident; and the

Immigration and Naturalization Service (INS) District Director’s

decision denying Rashed’s request for a stay of deportation.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 02-20859
                                     -2-

     The district court did not err in determining that it lacked

jurisdiction to review the 1993 deportation order because Rashed

had failed to exhaust his administrative remedies with respect to

the order.   See Cardoso v. Reno, 216 F.3d 512, 518 (5th Cir. 1999);

Townsend v. United States Dep’t of Justice INS, 799 F.2d 179, 182

(5th Cir. 1986).     Because there was no jurisdiction to review the

deportation order due to failure to exhaust, the termination of

Rashed’s temporary resident status also was not reviewable by the

district court.     See 8 U.S.C. § 1255a(f)(4)(A).        Pursuant to 8

U.S.C. § 1252(g), the district court also lacked jurisdiction to

review the merits of the denial of Rashed’s request for a stay of

deportation.       See   Reno   v.   American-Arab   Anti-Discrimination

Committee, 525 U.S. 471, 482 (1999); Cardoso, 216 F.3d at 516-17.

     The judgment of the district court is AFFIRMED.             As the

federal courts lack jurisdiction to hear Rashed’s appeals, his

motion for remand to the district court to present new evidence is

DENIED.

AFFIRMED; MOTION DENIED.